Citation Nr: 1632862	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-27 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for chloracne.

2. Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II.

3. Entitlement to service connection for swelling of the right leg.

4. Entitlement to service connection for swelling of the left leg.

5. Entitlement to service connection for a swollen right hand condition. 

6. Entitlement to service connection for a swollen left hand condition.

7. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for basal cell carcinoma (skin cancer) of the right eyelid.

8. Entitlement to total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

This case was most recently before the Board in November 2014 when it was remanded for additional development.  It has returned for adjudication.

The issues of entitlement to service connection for swelling of the right and left legs and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A diagnosis of chloracne has not been established; and, with respect other skin conditions, the Veteran was awarded service connection for rubiosis, erythema, and dermatitis of the arms.  

2. Left and right hand disorders were not manifested in service, arthritis of the hands was not shown until many years after service, and the current disorders of the hands are less likely than not related to military service to include exposure to Agent Orange herbicides. 

3. Hypertension was not manifest during active service nor was it manifest within a year of discharge; and, the preponderance of the evidence fails to establish that it developed as a result of service, herbicide exposure, or a service-connected disability.

4. In an unappealed decision dated in July 2008, the RO denied a claim for service connection for skin cancer along the right eyelid.

5.  The evidence received since the RO's July 2008 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim. 

6. The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1. The criteria for service connection for chloracne of the arms have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for service connection hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3. The criteria for service connection for right and left hand disorders have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4. New and material evidence has not been received since the RO's July 2008 decision which denied a claim for service connection for skin cancer along the right eyelid; the claim for service connection for skin cancer along the right eyelid is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See April 2011 VCAA correspondence, January 2015 VCAA correspondence, October 2012 Travel Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  This claim was previously remanded to the RO in November 2014 for additional evidentiary development.  This development included obtaining updated treatment records, scheduling additional VA examinations, requesting an etiological opinion, and readjudicating the instant claims.  The Board finds that the RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's November 2014 remand, additional treatment records were associated with the record, the Veteran was provided VA examinations in January 2015, and opinions were obtained.  The examinations and opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.




II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Absent rebuttable evidence, service connection for certain chronic diseases, such as arthritis, will be presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  A review of the Veteran's DD-214 shows that he served in the Republic of Vietnam during the applicable period and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The enumerated diseases include chloracne, or other acneform diseases consistent with chloracne, and ischemic heart disease (not including hypertension).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

A. Arms 

The Veteran contends that his current skin condition of the arms is related to his military service, to include exposure to herbicide agents in Vietnam.  He has specifically alleged that he suffers from chloracne.

A review of the record fails to support a finding of a diagnosis of chloracne or any other acneform disease consistent with chloracne during the appeal period.  A comprehensive January 2015 VA examination did not provide such diagnoses. Rather, rubiosis, erythema, and dermatitis were diagnosed. Though the Veteran may believe that his various skin problems affecting his arms (and legs) are due to chloracne and his presumed herbicide exposure, he lacks the competence to provide such a diagnosis.  Without an established diagnosis of chloracne, his claim for service connection is without merit.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

It is critical to note that the Veteran was awarded service connection for rubiosis, erythema, and dermatitis of arms and legs.  The VA examiner determined that these conditions were due to the Veteran's service connected diabetes mellitus and not his herbicide exposure.  Nevertheless, as indicated, while service connection for chloracne of the arms could be established, the Veteran is now service connected for his skin complaints.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) ( held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board additionally notes that there are no current symptoms of the skin that are not being considered in the rating assigned for the Veteran's service connected rubiosis, erythema, and dermatitis.  If chloracne were present, it would be rated under the same formula for evaluating the other skin disorder.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2014). The United States Court of Appeals for the Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  If the manifestations of multiple skin disabilities are the same, a separate evaluation would not be warranted. Id.   Thus, while not controlling the outcome of the appeal, it is noteworthy that establishing service connection for chloracne would not necessarily result in any additional compensation.

B. Hypertension

The Veteran contends that he has hypertension that developed as a result of his service in Vietnam, including as due to herbicide exposure.  He has also asserted a relationship between his hypertension and his service-connected diabetes mellitus, type II.  

The Veteran's service treatment records are silent for any treatment for or diagnosis of hypertension.  On his March 1971 separation examination, his blood pressure was noted to be 120/80; and, there was no indication of high blood pressure. "Hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. See 38 C.F.R. § 4.104, DC 7101, Note (1) (2015).

During the October 2012 hearing, the Veteran reported that he had hypertension for at least 2 or 3 years.  He went on to note that no physician had ever indicated a relationship between his high blood pressure and diabetes mellitus.  

During the January 2015 VA examination, the examiner noted the Veteran's hypertension diagnosis in 2007.  After a review of the record and examination of the Veteran, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The rationale is that the Veteran's service treatment records reveal normal blood pressure readings during service and are silent for any reported elevation of blood pressure or treatment for such.  Additionally, the examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  He explained that the Veteran's medical records show normal renal function as of December 2014, thus failing to show any evidence of hypertension being aggravated or caused by any underlying renal dysfunction.  He added that the Veteran's blood pressure is currently well controlled despite his lack of medication use since 2012.  Accordingly, the examiner stated that there is no indication that the Veteran's hypertension was caused by or aggravated beyond its natural progression by his diabetes.  
  
Based upon the evidence of record, the Board finds that the Veteran's hypertension was not manifest during active service, was not manifest within a year of discharge, and that the preponderance of the evidence fails to establish that it developed as a result of service, herbicide exposure, or a service-connected disability.  

The Veteran's service in the Republic of Vietnam is established and his exposure to herbicides is presumed.  However, hypertension is not a disease for which service connection may be presumed as a result of herbicide exposure.  This matter was reconsidered by VA with public notice of its determination in April 2014.  No change was made.  Further, there is no competent medical evidence specifically associating the Veteran's hypertension to herbicide exposure nor to any established service-connected disability.  Therefore, presumptive service connection based on herbicide exposure is not warranted.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

There is also no evidence showing diagnosis or treatment for hypertension in service or within a year of service discharge.  The Veteran does not argue the contrary.  He even reports an initial diagnosis of hypertension on or around 2007, which is over 30 years post-service.  Therefore, service connection for a chronic condition on a presumptive basis is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Consideration has also been given to the Veteran's personal assertion that that his hypertension is related to his herbicide exposure or his service-connected diabetes mellitus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific disability at issue, hypertension, is not a condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing medical evidence of record that did not find a nexus between hypertension and the Veteran's service or his diabetes mellitus.

In conclusion, the Board finds that service connection for hypertension is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

C. Hands

The Veteran contends that his current bilateral hand disorders, described as "crippled" and "swollen", are related to his military service, to include exposure to herbicide agents in Vietnam.  

The Veteran's treatment records dated in August 2008 note that he has osteoarthritis in bilateral hands.  No other diagnoses have been provided.  As osteoarthritis is not one of the enumerated disabilities, presumptive service connection for the Veteran's hand disorder based on herbicide exposure is not warranted.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The remaining inquiry is whether service connection is warranted based on a direct theory.  The Veteran has a current diagnosis of osteoarthritis and confirmed in-service exposure to Agent Orange.  Notwithstanding the above, the Veteran's claim fails on Shedden element 3, evidence of a nexus.  

During the October 2012 Board hearing, the Veteran testified that he started having problems with swelling in his hands 8 to 12 years prior to the hearing (i.e., 2010).  He indicated he is unable to close his hands all the way and attributed this to Agent Orange exposure.  He stated that a VA doctor told him such, but was unable to remember who.  

During the January 2015 VA examination, the examiner noted the Veteran's osteoarthritis diagnosis in 2008.  The examiner stated that the weight of medical literature and VA's Presumptive Condition List related to Agent Orange exposure does not support a causal link between Agent Orange and osteoarthritis.  Further, the examiner indicated that the Veteran's work as a mechanic for approximately 50 years led to regular exposure to chemicals and petroleum products which may produce inflammatory reactions based on medical literature.  He indicated that it was "impossible to say without resorting to mere speculation as to the cause of veteran's bilateral deforming hand arthritis/deformities; however, there is no available information at this time to suggest that it was incurred during, caused by, or aggravated beyond natural progression by veteran's exposure to Agent Orange."  

There is no medical evidence linking the Veteran's hypertension to his service, including exposure to herbicides.  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent to describe symptoms associated with his bilateral hand osteoarthritis, his statements regarding etiology are not found competent.  Further, the Veteran's opinion that his bilateral hand disabilities are related to service are outweighed by the unfavorable January 2015 VA examiner's opinion that based on the evidence of record and current medical literature, it would be speculative to conclude that the bilateral hand disability was related to service, including herbicide exposure.   The January 2015 VA examiner's opinion is found to be highly probative in light of his examination, discussion and consideration of the medical records, and rationale in support of his opinion based on medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, by the Veteran's own testimony, his hand disability began at the earliest in 2000, nearly 30 years after service discharge.  There is no evidence that degenerative joint disease of the hands manifested within one year of service.  Therefore, service connection on a direct basis or as a chronic condition on a presumptive basis is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral hand disability and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

The Veteran's claim for service connection for skin cancer along the right eyelid was denied in a July 2008 rating decision.  The record consisted of service treatment records that were absent of complaints of or treatment for skin cancer but showed that the Veteran served in Vietnam, with presumed herbicide exposure.  The Veteran's post service VA and private treatment records were also associated with the claims file.  The private treatment records from 2006 indicated that the Veteran underwent surgery to remove a right medial canthal basal cell carcinoma and residual symptoms from the surgery.  

The July 2008 rating decision denied service connection for skin cancer along the right eyelid.  The RO stated that the evidence did not show that the condition had its onset in service or that the condition is associated with conceded herbicide exposure in service.  Notice of the adverse decision was provided to the Veteran in a letter dated in August 2008.

The Veteran did not appeal the July 2008 denial within the applicable one year period.  He filed a claim for "skin cancer on face" as due to Agent Orange or other herbicides exposure in June 2009.  However, the Veteran included no other information regarding this claim and did not point to any additional evidence that would substantiate his claim.  Moreover, a review of the record fails to show receipt of any other evidence between August 2008 and August 2009 that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The July 2008 rating decision is, therefore, final.

In December 2009, the RO continued to deny the Veteran's claim for service connection for basal cell carcinoma, right eyelid, claimed as skin cancer along right eyelid.  The Veteran filed a Notice of Disagreement in February 2010.  In a September 2011 SOC, the RO explained that the claim would not be reopened as the evidence received was new but not material to the claim.  

The evidence received since the July 2008 final decision includes a private treatment records showing treatment for basal cell carcinoma in June 2007 and VA treatment records dated from February 2008 to October 2009.  The Veteran did not provide any direct testimony regarding his skin cancer at his personal hearing.  Rather, he just continued to maintain that he suffers from the ill effects of Agent Orange exposure.  Such is neither new nor material.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).

Although the VA treatment records are new, in that they were not previously included in the claims file, they are not material.  The records do not contain evidence regarding the etiology of the Veteran's basal cell carcinoma or even indicate continued treatment for skin cancer.  As there is no evidence regarding a nexus between the Veteran's basal cell carcinoma and service, the VA records do not raise a reasonable possibility of substantiating his claim.  Therefore, these records are not new and material evidence sufficient to reopen the claim.

Private treatment records from June 2007 are also new, but not material evidence.  These records show follow up treatment for basal cell carcinoma.  As noted, presence of a current disability is not at issue.  Rather, the RO denied the Veteran's claim for service connection for skin cancer based on lack of competent nexus evidence.  These records provide no link to service or to any skin cancer having its onset in service.  Although new, these records are not material, and they do not raise a reasonable possibility of substantiating the claim.  

As the evidence received since the final denial in July 2008 is not new and material, the application to reopen the claim must fail.  As the preponderance of the evidence is against the claim to reopen a claim for entitlement to service connection for basal cell carcinoma, the benefit of the doubt rule is not applicable.

IV. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2015).  

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  The Veteran is service connected for tinnitus (assigned a 10 percent disability rating), diabetes mellitus, type II (assigned a 10 percent disability rating), peripheral neuropathy of the left lower extremity (assigned a 10 percent disability rating), peripheral neuropathy of the right lower extremity (assigned a 10 percent disability rating), hearing loss (noncompensably rated), and rubiosis/erythema/dermatitis of the arms and legs (noncompensably rated).  His combined disability rating is 40 percent.  The Veteran has not met the schedular criteria.  38 C.F.R. § 4.16(a).  Nevertheless, VA must consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

On VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, received May 2011, the Veteran indicated that he has been too disabled to work since July 2007.  He attributes his inability to work to his bilateral hand disabilities. 

Here, the Board is sympathetic to the Veteran's claim.  The Board does not doubt that the Veteran's service-connected disabilities cause occupational impairment.  However, that impairment is compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities.

During the VA hearing, the Veteran testified that he was unable to work due to his hand disability.  Additionally, during the January 2016 VA examination, the examiner found that his skin condition would not impact his ability to work.  Further, there is no evidence that the Veteran's hearing loss, diabetes mellitus, and associated conditions impact his ability to work.   

In this case, the evidence weighs against finding that the Veteran's service-connected tinnitus, diabetes mellitus, type II, peripheral neuropathy, bilateral hearing loss, and skin condition render him unable to secure and follow substantially gainful employment.  By the Veteran's own statements, his employability is limited by his nonservice-connected bilateral hand osteoarthritis.  The Board is also mindful that the Veteran's claim for service connection for left and right leg swelling is being remanded for an additional opinion.  However, based on the evidence of record, the claimed disability does not interfere with the Veteran's ability to work.  

Based upon the foregoing, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Accordingly, the claim for TDIU must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder of the arms, claimed as chloracne, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for swollen hands is denied.

New and material evidence has not been received to reopen the claim for service connection for basal cell carcinoma, right eyelid, and the appeal is denied.

Entitlement to TDIU is denied.


REMAND

On the November 2015 Board remand, the examiner was asked to opine whether the Veteran's bilateral leg conditions were caused by or aggravated by his service-connected diabetes mellitus, type II.  Unfortunately, the examiner failed to address secondary service connection.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the January 2015 VA examiner for an addendum opinion.  If the January 2015 examiner is unavailable, the claims file should be provided to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the report.  The Veteran may be recalled for examination if deemed necessary.

The examiner shall answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's right leg and/or left leg edema was caused by OR aggravated by the Veteran's service-connected diabetes mellitus, type II?  Specific comment should be made regarding the May 2012 VA cardiac evaluation of peripheral swelling.  See May 16, 2012 cardiology note by Z.Q.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A supporting rationale must be provided with the requested opinion(s).  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with an explanation as to whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


